Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 1 of 57 Page ID #:3195



 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11

12    DAVID LILLIE,                            Case No. 2:17-CV-02538-CAS-SSx
13                   Plaintiff,
14    v.                                       JURY INSTRUCTIONS
15
      MANTECH INT’L. CORP., et al.,
16
                     Defendants.
17

18

19
     DATED: February 26, 2019
20

21                                             CHRISTINA A. SNYDER
22                                             UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28
                                          1.
                                    JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 2 of 57 Page ID #:3196



 1                               JURY INSTRUCTION NO. 1
 2

 3        Members of the Jury: Now that you have heard all of the evidence and the
 4   arguments of the attorneys, it is my duty to instruct you as to the law of the case.
 5         A copy of these instructions will be sent to the jury room for you to consult
 6   during your deliberations.
 7          It is your duty to find the facts from all the evidence in the case. To those facts
 8   you will apply the law as I give it to you. You must follow the law as I give it to you
     whether you agree with it or not. And you must not be influenced by any personal
 9
     likes or dislikes, opinions, prejudices, or sympathy. That means that you must decide
10   the case solely on the evidence before you. You will recall that you took an oath to do
11   so.
12         Please do not read into these instructions or anything that I may say or do or
13   have said or done that I have an opinion regarding the evidence or what your verdict
14
     should be.

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 3 of 57 Page ID #:3197



 1                               JURY INSTRUCTION NO. 2
 2                                CLAIMS AND DEFENSES

 3
            To help you follow the evidence, I will give you a brief summary of the positions
 4
     of the parties:
 5
            David Lillie asserts three claims against ManTech. He alleges that he was
 6
     furloughed and terminated in violation of: (1) the anti-retaliation provisions of the
 7
     federal False Claims Act; (2) the Defense Contractor Whistleblower Protection Act; and
 8
     (3) the California Labor Code section 1102.5. Mr. Lillie has the burden of proving these
 9
     claims.
10
            ManTech denies those claims and alleges that Mr. Lillie was furloughed and his
11
     employment was terminated for lawful reasons. Additionally, ManTech asserts that Mr.
12
     Lillie’s furloughs and termination of employment with ManTech would have occurred
13
     regardless of any protected activity due to business conditions. ManTech has also
14
     asserted affirmative defenses to Mr. Lillie’s claims, including that even if business
15
     conditions did not warrant Mr. Lillie’s furlough and termination, ManTech later
16
     discovered information about Mr. Lillie that would have constituted separate grounds
17
     for his termination had it been known at or before the time of his furlough and
18
     termination, and also that Mr. Lillie failed to make an effort to minimize any harm
19
     which his furlough and termination may have caused. ManTech has the burden of
20
     proving its affirmative defenses.
21

22

23

24

25

26

27

28

                                               3.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 4 of 57 Page ID #:3198



 1                       JURY INSTRUCTION NO. 3
 2          BURDEN OF PROOF—PREPONDERANCE OF THE EVIDENCE

 3
           When a party has the burden of proving any claim [or affirmative defense] by a
 4
     preponderance of the evidence, it means you must be persuaded by the evidence that
 5
     the claim [or affirmative defense] is more probably true than not true.
 6
           You should base your decision on all of the evidence, regardless of which party
 7
     presented it.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               4.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 5 of 57 Page ID #:3199



 1                       JURY INSTRUCTION NO. 4
 2          BURDEN OF PROOF—CLEAR AND CONVINCING EVIDENCE

 3
           When a party has the burden of proving any claim or defense by clear and
 4
     convincing evidence, it means that the party must present evidence that leaves you with
 5
     a firm belief or conviction that it is highly probable that the factual contentions of the
 6
     claim or defense are true.
 7
           This is a higher standard of proof than proof by a preponderance of the evidence,
 8
     but it does not require proof beyond a reasonable doubt.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               5.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 6 of 57 Page ID #:3200



 1                                 JURY INSTRUCTION NO. 5
 2                                               BIAS

 3
               Each one of us has biases about or certain perceptions or stereotypes of other
 4
     people. We may be aware of some of our biases, though we may not share them with
 5
     others. We may not be fully aware of some of our other biases.
 6
               Our biases often affect how we act, favorably or unfavorably, toward someone.
 7
     Bias can affect our thoughts, how we remember, what we see and hear, whom we
 8
     believe or disbelieve, and how we make important decisions.
 9
               As jurors you are being asked to make very important decisions in this case. You
10
     must not let bias, prejudice, or public opinion influence your decision. You must not be
11
     biased in favor of or against any party or witness because of his or her disability, gender,
12
     race, religion, ethnicity, sexual orientation, age, national origin, or socioeconomic
13
     status.
14
               Your verdict must be based solely on the evidence presented. You must carefully
15
     evaluate the evidence and resist any urge to reach a verdict that is influenced by bias
16
     for or against any party or witness.
17

18

19

20

21

22

23

24

25

26

27

28

                                                 6.
                                          JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 7 of 57 Page ID #:3201



 1                              JURY INSTRUCTION NO. 6
 2                                WHAT IS EVIDENCE

 3
           The evidence you are to consider in deciding what the facts are consists of:
 4
           1.    the sworn testimony of any witness;
 5
           2.    the exhibits that are admitted into evidence;
 6
           3.    any facts to which the lawyers have agreed; and
 7
           4.    any facts that I have instructed you to accept as proved.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              7.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 8 of 57 Page ID #:3202



 1                                JURY INSTRUCTION NO. 7
 2                                WHAT IS NOT EVIDENCE

 3         In reaching your verdict, you may consider only the testimony and exhibits
 4   received into evidence. Certain things are not evidence, and you may not consider them
 5   in deciding what the facts are. I will list them for you:
 6         1.     Arguments and statements by lawyers are not evidence. The lawyers are
 7                not witnesses. What they have said in their opening statements, closing
 8                arguments and at other times is intended to help you interpret the evidence,
 9                but it is not evidence. If the facts as you remember them differ from the
10                way the lawyers have stated them, your memory of them controls.
11         2.     Questions and objections by lawyers are not evidence. Attorneys have a
12                duty to their clients to object when they believe a question is improper
13                under the rules of evidence. You should not be influenced by the objection
14                or by the court’s ruling on it.
15         3.     Testimony that is excluded or stricken, or that you have been instructed to
16                disregard, is not evidence and must not be considered. In addition some
17                evidence was received only for a limited purpose; when I have instructed
18                you to consider certain evidence only for a limited purpose, you must do
19                so and you may not consider that evidence for any other purpose.
20         4.     Anything you may have seen or heard when the court was not in session is
21                not evidence. You are to decide the case solely on the evidence received at
22                the trial.
23

24

25

26

27

28

                                                8.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 9 of 57 Page ID #:3203



 1                            JURY INSTRUCTION NO. 8
 2                        EVIDENCE FOR LIMITED PURPOSE

 3
           Some evidence may be admitted only for a limited purpose.
 4

 5
           When I instruct you that an item of evidence has been admitted only for a limited
 6
     purpose, you must consider it only for that limited purpose and not for any other
 7
     purpose.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              9.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 10 of 57 Page ID #:3204



  1                           JURY INSTRUCTION NO. 9
  2                    DIRECT AND CIRCUMSTANTIAL EVIDENCE

  3         Evidence may be direct or circumstantial. Direct evidence is direct proof of a
  4   fact, such as testimony by a witness about what that witness personally saw or heard or
  5   did. Circumstantial evidence is proof of one or more facts from which you could find
  6   another fact. You should consider both kinds of evidence. The law makes no distinction
  7   between the weight to be given to either direct or circumstantial evidence. It is for you
  8   to decide how much weight to give to any evidence.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               10.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 11 of 57 Page ID #:3205



  1                      JURY INSTRUCTION NO. 10
  2          PARTY HAVING POWER TO PRODUCE BETTER EVIDENCE

  3
            You may consider the ability of each party to provide evidence. If a party
  4
      provided weaker evidence when it could have provided stronger evidence, you may
  5
      distrust the weaker evidence.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                            11.
                                      JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 12 of 57 Page ID #:3206



  1                          JURY INSTRUCTION NO. 11
  2                    FAILURE TO EXPLAIN OR DENY EVIDENCE

  3
            If a party failed to explain or deny evidence against him/it when he/it could
  4
      reasonably be expected to have done so based on what he/it knew, you may consider
  5
      his/its failure to explain or deny in evaluating that evidence.
  6
            It is up to you to decide the meaning and importance of the failure to explain or
  7
      deny evidence against the party.
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                12.
                                          JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 13 of 57 Page ID #:3207



  1                               JURY INSTRUCTION NO. 12
  2                                RULING ON OBJECTIONS

  3
            There are rules of evidence that control what can be received into evidence. When
  4
      a lawyer asks a question or offers an exhibit into evidence and a lawyer on the other
  5
      side thinks that it is not permitted by the rules of evidence, that lawyer may object. If I
  6
      overrule the objection, the question may be answered or the exhibit received. If I sustain
  7
      the objection, the question cannot be answered, and the exhibit cannot be received.
  8
      Whenever I sustain an objection to a question, you must ignore the question and must
  9
      not guess what the answer might have been.
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                13.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 14 of 57 Page ID #:3208



  1                                  JURY INSTRUCTION NO. 13
  2                                 CREDIBILITY OF WITNESSES

  3
             In deciding the facts in this case, you may have to decide which testimony to
  4
      believe and which testimony not to believe. You may believe everything a witness says,
  5
      or part of it, or none of it.
  6
             In considering the testimony of any witness, you may take into account:
  7
             1.     the opportunity and ability of the witness to see or hear or know the things
  8
                    testified to;
  9
             2.     the witness’s memory;
 10
             3.     the witness’s manner while testifying;
 11
             4.     the witness’s interest in the outcome of the case, if any;
 12
             5.     the witness’s bias or prejudice, if any;
 13
             6.     whether other evidence contradicted the witness’s testimony;
 14
             7.     the reasonableness of the witness’s testimony in light of all the evidence;
 15
                    and
 16
             8.     any other factors that bear on believability.
 17
             Sometimes a witness may say something that is not consistent with something
 18
      else he or she said. Sometimes different witnesses will give different versions of what
 19
      happened. People often forget things or make mistakes in what they remember. Also,
 20
      two people may see the same event but remember it differently. You may consider these
 21
      differences, but do not decide that testimony is untrue just because it differs from other
 22
      testimony.
 23
             However, if you decide that a witness has deliberately testified untruthfully about
 24
      something important, you may choose not to believe anything that witness said. On the
 25
      other hand, if you think the witness testified untruthfully about some things but told the
 26
      truth about others, you may accept the part you think is true and ignore the rest.
 27
             The weight of the evidence as to a fact does not necessarily depend on the number
 28

                                                 14.
                                          JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 15 of 57 Page ID #:3209



  1   of witnesses who testify. What is important is how believable the witnesses were, and
  2   how much weight you think their testimony deserves.
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             15.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 16 of 57 Page ID #:3210



  1                              JURY INSTRUCTION NO. 14
  2                               CONDUCT OF THE JURY

  3
            I previously said a few words about your conduct as jurors.
  4

  5
            First, keep an open mind throughout the trial, and do not decide what the verdict
  6
      should be until you and your fellow jurors have completed your deliberations at the end
  7
      of the case.
  8

  9
            Second, because you must decide this case based only on the evidence received
 10
      in the case and on my instructions as to the law that applies, you must not be exposed
 11
      to any other information about the case or to the issues it involves during the course of
 12
      your jury duty. Thus, until the end of the case or unless I tell you otherwise:
 13

 14
            Do not communicate with anyone in any way and do not let anyone else
 15
            communicate with you in any way about the merits of the case or anything
 16
            to do with it. This includes discussing the case in person, in writing, by
 17
            phone or electronic means, via email, text messaging, or any internet chat
 18
            room, blog, website or application, including but not limited to Facebook,
 19
            YouTube, Twitter, Instagram, LinkedIn, Snapchat, or any other forms of
 20
            social media. This applies to communicating with your fellow jurors until
 21
            I give you the case for deliberation, and it applies to communicating with
 22
            everyone else including your family members, your employer, the media
 23
            or press, and the people involved in the trial, although you may notify your
 24
            family and your employer that you have been seated as a juror in the case,
 25
            and how long you expect the trial to last. But, if you are asked or
 26
            approached in any way about your jury service or anything about this case,
 27
            you must respond that you have been ordered not to discuss the matter and
 28

                                                16.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 17 of 57 Page ID #:3211



  1         report the contact to the court.
  2

  3         Because you will receive all the evidence and legal instruction you
  4         properly may consider to return a verdict: do not read, watch or listen to
  5         any news or media accounts or commentary about the case or anything to
  6         do with it[, although I have no information that there will be news reports
  7         about this case]; do not do any research, such as consulting dictionaries,
  8         searching the Internet, or using other reference materials; and do not make
  9         any investigation or in any other way try to learn about the case on your
 10         own. Do not visit or view any place discussed in this case, and do not use
 11         Internet programs or other devices to search for or view any place
 12         discussed during the trial. Also, do not do any research about this case, the
 13         law, or the people involved—including the parties, the witnesses or the
 14         lawyers—until you have been excused as jurors. If you happen to read or
 15         hear anything touching on this case in the media, turn away and report it
 16         to me as soon as possible.
 17

 18         These rules protect each party’s right to have this case decided only on evidence
 19   that has been presented here in court. Witnesses here in court take an oath to tell the
 20   truth, and the accuracy of their testimony is tested through the trial process. If you do
 21   any research or investigation outside the courtroom, or gain any information through
 22   improper communications, then your verdict may be influenced by inaccurate,
 23   incomplete or misleading information that has not been tested by the trial process. Each
 24   of the parties is entitled to a fair trial by an impartial jury, and if you decide the case
 25   based on information not presented in court, you will have denied the parties a fair trial.
 26   Remember, you have taken an oath to follow the rules, and it is very important that you
 27   follow these rules.
 28

                                                17.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 18 of 57 Page ID #:3212



  1         A juror who violates these restrictions jeopardizes the fairness of these
  2   proceedings[, and a mistrial could result that would require the entire trial process to
  3   start over]. If any juror is exposed to any outside information, please notify the court
  4   immediately.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               18.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 19 of 57 Page ID #:3213



  1                            JURY INSTRUCTION NO. 15
  2                       NO TRANSCRIPT AVAILABLE TO JURY

  3
            I previously advised you to pay close attention to the trial testimony as it is given.
  4
      During deliberations, you will not have a transcript of the trial testimony.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                19.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 20 of 57 Page ID #:3214



  1                              JURY INSTRUCTION NO. 16
  2                                  TAKING NOTES

  3
            If you wished, you were able to take notes to help you remember the evidence. If
  4
      you took notes, please keep them to yourself until you go to the jury room to decide the
  5
      case. Do not let notetaking distract you. When you leave, your notes should be left in
  6
      the [courtroom] [jury room] [envelope in the jury room]. No one will read your notes.
  7
            Whether or not you took notes, you should rely on your own memory of the
  8
      evidence. Notes are only to assist your memory. You should not be overly influenced
  9
      by your notes or those of other jurors.
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                20.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 21 of 57 Page ID #:3215



  1                          JURY INSTRUCTION NO. 17
  2                      BENCH CONFERENCES AND RECESSES

  3
            From time to time during the trial, it may have become necessary for me to talk
  4
      with the attorneys out of the hearing of the jury, either by having a conference at the
  5
      bench when the jury was present in the courtroom, or by calling a recess. Please
  6
      understand that while you were waiting, we were working. The purpose of these
  7
      conferences was not to keep relevant information from you, but to decide how certain
  8
      evidence is to be treated under the rules of evidence and to avoid confusion and error.
  9
            Of course, we have done what we could to keep the number and length of these
 10
      conferences to a minimum. I did not always grant an attorney’s request for a conference.
 11
      Do not consider my granting or denying a request for a conference as any indication of
 12
      my opinion of the case or of what your verdict should be.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               21.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 22 of 57 Page ID #:3216



  1                                 JURY INSTRUCTION NO. 18
  2                                    OUTLINE OF TRIAL

  3
            Trial proceeded in the following way: First, each side made an opening statement.
  4
      An opening statement is not evidence. It is simply an outline to help you understand
  5
      what that party expects the evidence will show. A party is not required to make an
  6
      opening statement.
  7
            The plaintiff then presented evidence, and counsel for the defendant cross-
  8
      examined. Then the defendant presented evidence, and counsel for the plaintiff cross-
  9
      examined.
 10
            After the evidence was presented, I instructed you on the law that applies to the
 11
      case and the attorneys made closing arguments. Now, you will go to the jury room to
 12
      deliberate on your verdict.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               22.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 23 of 57 Page ID #:3217



  1                             JURY INSTRUCTION NO. 19
  2                              STIPULATIONS OF FACT

  3
            The parties have agreed to certain facts to be placed in evidence as Exhibit 145.
  4
      You must therefore treat these facts as having been proved.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              23.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 24 of 57 Page ID #:3218



  1                          JURY INSTRUCTION NO. 20
  2                      IMPEACHMENT EVIDENCE – WITNESS

  3
            The evidence that a witness has lied under oath on a prior occasion may be
  4
      considered, along with all other evidence, in deciding whether or not to believe the
  5
      witness and how much weight to give to the testimony of the witness and for no other
  6
      purpose.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             24.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 25 of 57 Page ID #:3219



  1                                 JURY INSTRUCTION NO. 21
  2                                    EXPERT OPINION

  3
            You have heard testimony from Dr. Mark Kalish who testified to opinions and
  4
      the reasons for his opinions. This opinion testimony is allowed, because of the education
  5
      or experience of this witness.
  6
            Such opinion testimony should be judged like any other testimony. You may
  7
      accept it or reject it, and give it as much weight as you think it deserves, considering
  8
      the witness’s education and experience, the reasons given for the opinion, and all the
  9
      other evidence in the case.
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               25.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 26 of 57 Page ID #:3220



  1                           JURY INSTRUCTION NO. 22
  2                      OPINION TESTIMONY OF LAY WITNESS

  3

  4         A witness who was not testifying as an expert gave an opinion during the trial.
  5   You may, but are not required to, accept that opinion. You may give the opinion
  6   whatever weight you think is appropriate.
  7         Consider the extent of the witness’s opportunity to perceive the matters on which
  8   the opinion is based, the reasons the witness gave for the opinion, and the facts or
  9   information on which the witness relied in forming that opinion. You must decide
 10   whether information on which the witness relied was true and accurate. You may
 11   disregard all or any part of an opinion that you find unbelievable, unreasonable, or
 12   unsupported by the evidence.
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               26.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 27 of 57 Page ID #:3221



  1                         JURY INSTRUCTION NO. 23
  2                    CHARTS AND SUMMARIES IN EVIDENCE

  3
            Certain charts and summaries have been admitted into evidence to illustrate
  4
      information brought out in the trial. Charts and summaries are only as good as the
  5
      testimony or other admitted evidence that supports them. You should, therefore, give
  6
      them only such weight as you think the underlying evidence deserves.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                             27.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 28 of 57 Page ID #:3222



  1                            JURY INSTRUCTION NO. 24
  2                        EVIDENCE IN ELECTRONIC FORMAT

  3         Those exhibits received in evidence that are capable of being displayed
  4   electronically will be provided to you in that form, and you will be able to view them
  5   in the jury room. A computer, projector, printer and accessory equipment will be
  6   available to you in the jury room.
  7         A court technician will show you how to operate the computer and other
  8   equipment; how to locate and view the exhibits on the computer; and how to print the
  9   exhibits. You will also be provided with a paper list of all exhibits received in evidence.
 10   You may request a paper copy of any exhibit received in evidence by sending a note
 11   through the [clerk] [bailiff].) If you need additional equipment or supplies or if you have
 12   questions about how to operate the computer or other equipment, you may send a note
 13   to the [clerk] [bailiff], signed by your foreperson or by one or more members of the
 14   jury. Do not refer to or discuss any exhibit you were attempting to view.
 15         If a technical problem or question requires hands-on maintenance or instruction,
 16   a court technician may enter the jury room with [the clerk] [the bailiff] present for the
 17   sole purpose of assuring that the only matter that is discussed is the technical problem.
 18   When the court technician or any nonjuror is in the jury room, the jury shall not
 19   deliberate. No juror may say anything to the court technician or any nonjuror other than
 20   to describe the technical problem or to seek information about operation of the
 21   equipment. Do not discuss any exhibit or any aspect of the case.
 22         The sole purpose of providing the computer in the jury room is to enable jurors
 23   to view the exhibits received in evidence in this case. You may not use the computer
 24   for any other purpose. At my direction, technicians have taken steps to ensure that the
 25   computer does not permit access to the Internet or to any “outside” website, database,
 26   directory, game, or other material. Do not attempt to alter the computer to obtain access
 27   to such materials. If you discover that the computer provides or allows access to such
 28

                                                 28.
                                           JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 29 of 57 Page ID #:3223



  1   materials, you must inform the court immediately and refrain from viewing such
  2   materials. Do not remove the computer or any electronic data [disk] from the jury room,
  3   and do not copy any such data.
  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              29.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 30 of 57 Page ID #:3224



  1                     JURY INSTRUCTION NO. 25
  2      JURORS NOT TO CONSIDER ATTORNEY FEES AND COURT COSTS

  3
            You must not consider, or include as part of any award, attorney fees or expenses
  4
      that the parties incurred in bringing or defending this lawsuit.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                30.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 31 of 57 Page ID #:3225



  1                     JURY INSTRUCTION NO. 26
  2          CORPORATIONS AND PARTNERSHIPS—FAIR TREATMENT

  3
            All parties are equal before the law and a corporation is entitled to the same fair
  4   and conscientious consideration by you as any party.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                31.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 32 of 57 Page ID #:3226



  1                             JURY INSTRUCTION NO. 27
  2                            LIABILITY OF CORPORATION

  3
            Under the law, a corporation is considered to be a person. It can only act through
  4
      its employees, agents, directors, or officers. Therefore, a corporation is responsible for
  5
      the acts of its employees, agents, directors, and officers performed within the scope of
  6
      authority.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                32.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 33 of 57 Page ID #:3227



  1                              JURY INSTRUCTION NO. 28
  2                                 DAMAGES—PROOF

  3
            It is the duty of the Court to instruct you about the measure of damages. By
  4
      instructing you on damages, the Court does not mean to suggest for which party your
  5
      verdict should be rendered.
  6
            If you find for the plaintiff, you must determine the plaintiff’s damages. The
  7
      plaintiff has the burden of proving damages by a preponderance of the evidence.
  8
      Damages means the amount of money that will reasonably and fairly compensate the
  9
      plaintiff for any injury you find was caused by the defendant. You should consider the
 10
      following:
 11
            The nature and extent of the injuries;
 12
            The emotional pain and suffering experienced;
 13
            The reasonable value of earnings lost up to the present time;
 14
            The reasonable value of earnings that with reasonable probability will be lost in
 15
      the future.
 16
            It is for you to determine what damages, if any, have been proved.
 17
            Your award must be based upon evidence and not upon speculation, guesswork
 18
      or conjecture.
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               33.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 34 of 57 Page ID #:3228



  1                          JURY INSTRUCTION NO. 29
  2                       MEASURES OF TYPES OF DAMAGES

  3
           In determining the measure of damages, you should consider:
  4
           The nature and extent of the injuries;
  5
           The emotional pain and suffering experienced;
  6
           The reasonable value of earnings lost up to the present time;
  7
           The reasonable value of earnings that with reasonable probability will be lost in
  8
           the future.
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              34.
                                       JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 35 of 57 Page ID #:3229



  1                          JURY INSTRUCTION NO. 30
  2                    DAMAGES ON MULTIPLE LEGAL THEORIES

  3
            Mr. Lillie seeks damages from ManTech under more than one legal theory.
  4
      However, each item of damages may be awarded only once, regardless of the number
  5
      of legal theories alleged.
  6
            You will be asked to decide whether ManTech is liable to Mr. Lillie under the
  7
      following legal theories:
  8
            1.      anti-retaliation provisions of the federal False Claims Act;
  9
            2.      Defense Contractor Whistleblower Protection Act;
 10
            3.      California Labor Code section 1102.5.
 11
      The following items of damages are recoverable only once under all of the above legal
 12
      theories:
 13
            1.      Lost wages;
 14
            2.      Emotional Distress.
 15
      The following additional items of damages are recoverable only once for the False
 16
      Claims Act and the Defense Contractor Whistleblower Protection Act:
 17
            1.      Reinstatement;
 18
      The following additional items of damages are recoverable only once for the False
 19
      Claims Act:
 20
            1.      Double back pay.
 21
      The following additional items of damages are recoverable only once for California
 22
      Labor Code section 1102.5:
 23
            1.      A civil penalty not exceeding ten thousand dollars ($10,000);
 24
            2.      Punitive damages.
 25

 26

 27

 28

                                                35.
                                          JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 36 of 57 Page ID #:3230



  1                        JURY INSTRUCTION NO. 31
  2             AFFIRMATIVE DEFENSE – AFTER-ACQUIRED EVIDENCE

  3
              ManTech contends that it would have made the same decision to discharge Mr.
  4
      Lillie because, unbeknownst to ManTech, Mr. Lillie had breached his confidentiality
  5
      agreement by downloading and copying confidential and proprietary information
  6
      belonging to ManTech and its customers for unauthorized purposes, and retaining those
  7
      documents after he was furloughed and terminated which meant that he was ineligible
  8
      for rehire.
  9
              If ManTech proves by a preponderance of the evidence that it would have
 10
      made the same decision and discharged Mr. Lillie because of his unauthorized taking
 11
      and retention of confidential and proprietary information and Mr. Lillie would not have
 12
      been eligible for rehire, then Mr. Lillie is not entitled to any lost wages as of May 20,
 13
      2015.
 14
              If ManTech proves by a preponderance of the evidence that it would have
 15
      discharged Mr. Lillie on a date before May 20, 2015, then you should limit any award
 16
      of back pay to end on that earlier date.
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 36.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 37 of 57 Page ID #:3231



  1                            JURY INSTRUCTION NO. 32
  2                         USE OF PRESENT-VALUE TABLES

  3
      Use Worksheet A and Table A to compute the present value of lost future income.
  4

  5
            1.    Determine the amount of Mr. Lillie’s future loss for lost income each year.
  6               Enter this amount into Worksheet A, Step 1.
  7
            2.    Determine the number of years that this loss will continue. Enter this
  8               amount into Worksheet A, Step 2.
  9         3.    Select the interest rate that you decide represents the most likely rate of
 10               return on money invested today over that period of years. Enter this
                  amount into Worksheet A, Step 3.
 11
            4.    Select the appropriate Present Value Factor from Table A. To locate this
 12
                  factor, use the Number of Years from Step 2 on the worksheet and the
 13               Interest Rate from Step 3 on the worksheet and find the number that is the
                  intersection of the Interest Rate column and Number of Years row. (For
 14
                  example, if the number of years is 15 and the interest rate is 10 percent, the
 15               corresponding Present Value Factor is 7.61.) Enter the factor into
                  Worksheet A, Step 4.
 16

 17         5.    Multiply the amount of Mr. Lillie’s annual future loss from Step 1 by the
                  factor from Step 4. This is the present value of Mr. Lillie’s total future loss
 18               for lost income. Enter this amount into Worksheet A, Step 5.
 19
                                         WORKSHEET A
 20
             Step 1:   Repeating identical annual dollar
 21                    amount of future loss:                        $
 22
             Step 2:   Number of years that this loss will
 23                    continue:
 24          Step 3:   Interest rate that represents a reasonable
 25                    rate of return on money invested today
                       over that period of years:                                        %
 26
             Step 4:   Present Value Factor from Table A:
 27

 28

                                               37.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 38 of 57 Page ID #:3232



  1           Step 5:   Amount from Step 1 times Factor from
  2                     Step 4:                                    $

  3   Enter the amount from Step 5 on your verdict form as Mr. Lillie’s total future economic
  4   loss for lost income.
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              38.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 39 of 57 Page ID #:3233



  1                       JURY INSTRUCTION NO. 33
  2          DUTY TO MITIGATE DAMAGES FOR PAST LOST EARNINGS

  3
            Mr. Lillie is not entitled to recover damages for economic losses that ManTech
  4
      proves Mr. Lillie could have avoided by returning to gainful employment as soon as it
  5
      was reasonable for him to do so.
  6
            To calculate the amount of damages you must:
  7
                  1.     Determine what Mr. Lillie would have earned from the job he held
  8
                         at the time he was injured; and
  9
                  2.     Subtract the amount Mr. Lillie earned or could have earned by
 10
                         returning to gainful employment.
 11
            The resulting amount is Mr. Lillie’s damages for past lost earnings.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               39.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 40 of 57 Page ID #:3234



  1                      JURY INSTRUCTION NO. 34
  2        DUTY TO MITIGATE DAMAGES FOR FUTURE LOST EARNINGS

  3
            Mr. Lillie is not entitled to recover damages for future economic losses that
  4
      ManTech proves Mr. Lillie would have been able to avoid by returning to gainful
  5
      employment as soon as it was reasonable for him to do so.
  6
            If you decide that Mr. Lillie would be able to return to work, then you must not
  7
      award him any damages for the amount he would be able to earn from future gainful
  8
      employment. To calculate the amount of damages you must:
  9
                  1.    Determine the amount Mr. Lillie would have earned from the job he
 10
                        held at the time he was injured; and
 11
                  2.    Subtract the amount Mr. Lillie would be reasonably able to earn
 12
                        from alternate employment.
 13
            The resulting amount is Mr. Lillie’s damages for future lost earnings.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              40.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 41 of 57 Page ID #:3235



  1                               JURY INSTRUCTION NO. 35
  2                           ITEMS OF NONECONOMIC DAMAGE

  3
                The following are the specific items of noneconomic damages claimed by Mr.
  4
      Lillie:
  5
                Past and future mental suffering and emotional distress
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  41.
                                           JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 42 of 57 Page ID #:3236



  1                      JURY INSTRUCTION NO. 36
  2     PHYSICAL PAIN, MENTAL SUFFERING, AND EMOTIONAL DISTRESS
                         (NONECONOMIC DAMAGE)
  3

  4         Past and future mental suffering and emotional distress.
  5         No fixed standard exists for deciding the amount of these noneconomic damages.
  6   You must use your judgment to decide a reasonable amount based on the evidence and
  7   your common sense.
  8         To recover for future mental suffering and emotional distress, Mr. Lillie must
  9   prove that he was reasonably certain to suffer that harm.
 10         For future mental suffering and emotional distress, determine the amount in
 11   current dollars paid at the time of judgment that will compensate Mr. Lillie for future
 12   mental suffering and emotional distress. This amount of noneconomic damages should
 13   not be further reduced to present cash value because that reduction should only be
 14   performed with respect to economic damages.
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               42.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 43 of 57 Page ID #:3237



  1                              JURY INSTRUCTION NO. 37
  2                                PUNITIVE DAMAGES

  3
            If you decide that ManTech’s conduct caused Mr. Lillie harm, you must decide
  4
      whether that conduct justifies an award of punitive damages. The purposes of punitive
  5
      damages are to punish a wrongdoer for the conduct that harmed the plaintiff and to
  6
      discourage similar conduct in the future.
  7
            You may award punitive damages against ManTech only if Mr. Lillie proves that
  8
      ManTech engaged in that conduct with malice, oppression, or fraud. To do this, Mr.
  9
      Lillie must prove [one of] the following by clear and convincing evidence:
 10
            1.     That the conduct constituting malice, oppression, or fraud was committed
 11
                   by one or more officers, directors, or managing agents of ManTech, who
 12
                   acted on behalf of ManTech; or
 13
            2.     That the conduct constituting malice, oppression, or fraud was authorized
 14
                   by one or more officers, directors, or managing agents of ManTech; or
 15
            3.     That one or more officers, directors, or managing agents of ManTech knew
 16
                   of the conduct constituting malice, oppression, or fraud and adopted or
 17
                   approved that conduct after it occurred.
 18
            “Malice” means that ManTech acted with intent to cause injury or that
 19
      ManTech’s conduct was despicable and was done with a willful and knowing disregard
 20
      of the rights or safety of another. A person acts with knowing disregard when he or she
 21
      is aware of the probable dangerous consequences of his or her conduct and deliberately
 22
      fails to avoid those consequences.
 23
            “Oppression” means that ManTech’s conduct was despicable and subjected Mr.
 24
      Lillie to cruel and unjust hardship in knowing disregard of his rights.
 25
            “Despicable conduct” is conduct that is so vile, base, or contemptible that it
 26
      would be looked down on and despised by reasonable people.
 27

 28

                                                  43.
                                           JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 44 of 57 Page ID #:3238



  1         “Fraud” means that ManTech intentionally misrepresented or concealed a
  2   material fact and did so intending to harm Mr. Lillie.
  3         An employee is a “managing agent” if he or she exercises substantial independent
  4   authority and judgment in his or her corporate decision making such that his or her
  5   decisions ultimately determine corporate policy.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               44.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 45 of 57 Page ID #:3239



  1                      JURY INSTRUCTION NO. 38
  2           ARGUMENTS OF COUNSEL NOT EVIDENCE OF DAMAGES

  3
            The arguments of the attorneys are not evidence of damages. Your award must
  4
      be based on your reasoned judgment applied to the testimony of the witnesses and the
  5
      other evidence that has been admitted during trial.
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               45.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 46 of 57 Page ID #:3240



  1                     JURY INSTRUCTION NO. 39
  2     FALSE CLAIMS ACT RETALIATION — ELEMENTS AND BURDEN OF
                                PROOF
  3

  4         The anti-retaliation provision of the federal False Claims Act prohibits an
  5   employer from taking an adverse employment action against an employee because he
  6   engaged in protected activity under the False Claims Act. Mr. Lillie alleges that his
  7   furloughs and the termination of his employment at ManTech violated the anti-
  8   retaliation provision of the False Claims Act. To prevail on his claim, Mr. Lillie has
  9   the burden of proving each of the following elements by a preponderance of the
 10   evidence:
 11         1.    First, that Mr. Lillie was engaged in “protected activity” under the False
 12               Claims Act.
 13         2.    Second, that ManTech knew that Mr. Lillie was engaged in “protected
 14               activity” under the False Claims Act at the time ManTech made the
 15               decision to place Mr. Lillie on furlough and/or terminate Mr. Lillie’s
 16               employment; and
 17         3.    Third, that ManTech made the decision to place Mr. Lillie on furlough
 18               and/or terminate Mr. Lillie’s employment because of that “protected
 19               activity.”
 20         If you find from your consideration of the evidence that all three of these required
 21   elements have been proven, then you must determine the appropriate amount of
 22   damages.
 23         If you find from your consideration of the evidence that any one of these required
 24   elements has not been proven, then your verdict should be for ManTech.
 25

 26

 27

 28

                                               46.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 47 of 57 Page ID #:3241



  1                      JURY INSTRUCTION NO. 40
  2        FALSE CLAIMS ACT RETALIATION — PROTECTED ACTIVITY

  3
            To constitute “protected activity” under the False Claims Act, Mr. Lillie must
  4
      prove by a preponderance of the evidence that:
  5
            1.     First, he engaged in lawful acts in furtherance of filing an action under the
  6
                   False Claims Act, or in an effort to stop a falsehood being made to the
  7
                   federal government to obtain money;
  8
            2.     Second, he believed in good faith that ManTech was committing a fraud
  9
                   or falsity to obtain payment from the federal government; and
 10
            3.     Third, a reasonable employee in the same or similar circumstances might
 11
                   believe that ManTech was committing fraud or falsity against the
 12
                   government to obtain money.
 13
            The False Claims Act provides for civil liability for persons who submit false
 14
      claims or statements in order to obtain money from the U.S. government. Violations of
 15
      laws, rules, or regulations alone do not constitute a violation of the False Claims Act.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                47.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 48 of 57 Page ID #:3242



  1                        JURY INSTRUCTION NO. 41
  2               FALSE CLAIMS ACT RETALIATION — CAUSATION

  3
            To establish the third element of his False Claims Act retaliation claim, Mr. Lillie
  4
      must prove that ManTech would not have discharged Mr. Lillie but for knowing that
  5
      Mr. Lillie was acting in furtherance of a claim under the False Claims Act or making an
  6
      effort to stop the making of a falsehood to the federal government to obtain money.If
  7
      ManTech would have terminated Mr. Lillie’s employment for another reason,
  8
      regardless of whether or not Mr. Lillie engaged in “protected activity,” then this element
  9
      is not satisfied. The law requires that Mr. Lillie be treated the same way he would have
 10
      been treated if Mr. Lillie had not engaged in “protected activity,” no better and no
 11
      worse.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                48.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 49 of 57 Page ID #:3243



  1                    JURY INSTRUCTION NO. 42
  2     DEFENSE CONTRACTORS WHISTLEBLOWER PROTECTION ACT —
                     ELEMENTS AND BURDEN PROOF
  3

  4         The Defense Contractors Whistleblower Protection Act prohibits discrimination
  5   against employees of government contractors for disclosing information that the
  6   employee reasonably believes demonstrates gross mismanagement, a gross waste of
  7   funds, an abuse of authority, or a violation of law, rule, or regulation in relation to
  8   certain government contracts.     Mr. Lillie alleges that his furloughs and/or the
  9   termination of his employment at ManTech violated the protections against retaliation
 10   under the Defense Contractor Whistleblower Protection Act.
 11         To establish a violation of the Defense Contractors Whistleblower Protection
 12   Act, Mr. Lillie has the burden of proving each of the following elements by a
 13   preponderance of the evidence:
 14         1.    Mr. Lillie made a protected disclosure
 15         2.    ManTech knew of Mr. Lillie’s protected disclosure; and
 16         3.    Mr. Lillie’s protected disclosure was a contributing factor to his discharge.
 17         If you find from your consideration of all the evidence that any one of these three
 18   listed elements has not been proven by Mr. Lillie, then your verdict should be for
 19   ManTech.
 20         If you find from your consideration of the evidence that Mr. Lillie has proven all
 21   three of these listed elements, then you must next consider whether ManTech has
 22   proven by clear and convincing evidence that it would have furloughed and/or
 23   terminated Mr. Lillie’s employment even if he had not made a protected disclosure. If
 24   you find that ManTech would have furloughed and/or terminated Mr. Lillie’s
 25   employment even if he had not made a protected disclosure, then your verdict should
 26   be for ManTech.
 27

 28

                                               49.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 50 of 57 Page ID #:3244



  1                    JURY INSTRUCTION NO. 43
  2     DEFENSE CONTRACTORS WHISTLEBLOWER PROTECTION ACT —
                       PROTECTED DISCLOSURE
  3

  4
            To constitute a “protected disclosure” under the Defense Contractor
  5
      Whistleblower Protection Act, Mr. Lillie must prove by a preponderance of the
  6
      evidence that he made a disclosure:
  7
            1.    that involved information that Mr. Lillie reasonably believed was evidence
  8
                  of gross mismanagement of a NASA contract or grant, a gross waste of
  9
                  NASA funds, an abuse of authority relating to a NASA contract or grant,
 10
                  or a violation of law, rule, or regulation related to a NASA contract
 11
                  (including the competition for or negotiation of a contract) or grant; and
 12
            2.    was to a management official or other employee of ManTech who had the
 13
                  responsibility to investigate, discover, or address misconduct.
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              50.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 51 of 57 Page ID #:3245



  1                     JURY INSTRUCTION NO. 44
  2         WHISTLEBLOWER PROTECTION (CAL. LAB. CODE § 1102.5 —
                     ELEMENTS AND BURDEN OF PROOF
  3

  4          Mr. Lillie claims that ManTech discharged/furloughed him in retaliation for his
  5   disclosure of information of an unlawful act.               In order to establish this claim,
  6   Mr. Lillie must prove all of the following:
  7          1.     That ManTech was Mr. Lillie’s employer;
  8          2.     That ManTech believed that Mr. Lillie had disclosed to a government
  9                 agency, a person with authority over Mr. Lillie, or an employee with
 10                 authority      to     investigate,      discover,       or     correct    legal
 11                 violations/noncompliance related to a contractor being provided with
 12                 unlawful access to third party data, and/or Mr. Lillie’s refusal to participate
 13                 in an unlawful cover-up of a contractor being provided unlawful access to
 14                 third party data;
 15          3.     That Mr. Lillie had reasonable cause to believe that the access to third party
 16                 data was a violation of a state/federal statute or a violation of or
 17                 noncompliance with a local/state/federal rule or regulation;
 18          4.     That ManTech furloughed and discharged Mr. Lillie;
 19          5.     That Mr. Lillie’s disclosure of information was a contributing factor in
 20                 ManTech’s decision to furlough and/or discharge Mr. Lillie;
 21          6.     That Mr. Lillie was harmed; and
 22          7.     That ManTech’s conduct was a substantial factor in causing Mr. Lillie’s
 23                 harm.
 24          The disclosure of policies that an employee believes to be merely unwise,
 25   wasteful, gross misconduct, mere difference of opinion or the like, is not protected.
 26   Instead, Mr. Lillie must have reasonably believed that ManTech’s policies violated
 27   federal, state, or local statutes, rules, or regulations.
 28

                                                   51.
                                           JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 52 of 57 Page ID #:3246



  1         It is not Mr. Lillie’s motivation for his disclosure, but only the content of that
  2   disclosure, that determines whether the disclosure is protected.
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               52.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 53 of 57 Page ID #:3247



  1                          JURY INSTRUCTION NO. 45
  2                    AFFIRMATIVE DEFENSE – SAME DECISION

  3
            If Mr. Lillie proves that his disclosure of information regarding an unlawful act
  4
      was a contributing factor to his furlough and/or discharge, ManTech is not liable if it
  5
      proves by clear and convincing evidence that it would have furloughed and/or
  6
      discharged Mr. Lillie anyway at that time for legitimate, independent reasons.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              53.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 54 of 57 Page ID #:3248



  1                              JURY INSTRUCTION NO. 46
  2                                DUTY TO DELIBERATE

  3
            Before you begin your deliberations, elect one member of the jury as your
  4
      presiding juror. The presiding juror will preside over the deliberations and serve as the
  5
      spokesperson for the jury in court.
  6
            You shall diligently strive to reach agreement with all of the other jurors if you
  7
      can do so. Your verdict must be unanimous.
  8
            Each of you must decide the case for yourself, but you should do so only after
  9
      you have considered all of the evidence, discussed it fully with the other jurors, and
 10
      listened to their views.
 11
            It is important that you attempt to reach a unanimous verdict but, of course, only
 12
      if each of you can do so after having made your own conscientious decision. Do not be
 13
      unwilling to change your opinion if the discussion persuades you that you should. But
 14
      do not come to a decision simply because other jurors think it is right, or change an
 15
      honest belief about the weight and effect of the evidence simply to reach a verdict.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                  54.
                                            JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 55 of 57 Page ID #:3249



  1                           JURY INSTRUCTION NO. 47
  2                         COMMUNICATION WITH COURT

  3
            If it becomes necessary during your deliberations to communicate with me, you
  4
      may send a note through the clerk, signed by any one or more of you. No member of
  5
      the jury should ever attempt to communicate with me except by a signed writing. I will
  6
      not communicate with any member of the jury on anything concerning the case except
  7
      in writing or here in open court. If you send out a question, I will consult with the
  8
      lawyers before answering it, which may take some time. You may continue your
  9
      deliberations while waiting for the answer to any question. Remember that you are not
 10
      to tell anyone—including the court—how the jury stands, whether in terms of vote
 11
      count or otherwise, until after you have reached a unanimous verdict or have been
 12
      discharged
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                              55.
                                        JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 56 of 57 Page ID #:3250



  1                              JURY INSTRUCTION NO. 48
  2                                RETURN OF VERDICT

  3
            A verdict form has been prepared for you. After you have reached unanimous
  4
      agreement on a verdict, your presiding juror should complete the verdict form according
  5
      to your deliberations, sign and date it, and advise the clerk that you are ready to return
  6
      to the courtroom.
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                56.
                                         JURY INSTRUCTIONS
Case 2:17-cv-02538-CAS-SS Document 150 Filed 02/26/19 Page 57 of 57 Page ID #:3251



  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                           57.
                                     JURY INSTRUCTIONS
